Citation Nr: 1134559	
Decision Date: 09/15/11    Archive Date: 09/23/11

DOCKET NO.  09-46 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1980 to February 1988.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Cheyenne, Wyoming Department of Veterans Affairs (VA) Regional Office (RO).  In July 2011, a videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the claims file.  At the hearing the Veteran submitted additional evidence with a waiver of RO initial consideration.   

The appeal is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA applies to this claim.  While the notice provisions of the VCAA appear to be satisfied the Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to his claim.  See 38 C.F.R. § 3.159 (2010).   

A governing regulation provides that an examination or opinion is necessary if the evidence of record: (A) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and (B) establishes that the Veteran suffered an event, injury or disease in service; (C) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service, but (D) does not contain sufficient medical evidence for the Secretary to make a decision on the claim. See 38 C.F.R. § 3.159(c)(4). With respect to the factor C listed, the Court has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

The Veteran had complaints of back pain with spasm in service, and has testified that he strained his back hauling fuel hoses out of trucks.  He noted that he had continued difficulty with his back after separating from service in 1988.  He had multiple/recurring post-service work related back injuries beginning in 1990 with subsequent surgeries.  As the evidence of record suggests that his current low back disability might be related to his back complaints in service, the "low threshold" standard as to when a VA examination is necessary is met; hence, development for an examination to secure a nexus opinion is necessary.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In a claim of service connection, the entire history of the disability for which service connection is sought is pertinent evidence.  The RO secured records of the Veteran's more recent treatment for his back including from: Salem Memorial Hospital, Dr. Tobin, Dr. Schultz, Powell Valley Care Center, and Mountain View Medical Center, and VA treatment through December 2007.  The development in this regard is adequate.  

The record shows that in 1990 the Veteran sustained a back injury and filed a Worker's Compensation claim.  Prior to his July 2011 Travel Board hearing he submitted evidence regarding his postservice back injuries and associated Worker's Compensation settlements.  The submission included a February 1998 independent medical opinion prepared for an insurance company.  The opinion lays out a timeline of all treatment the Veteran received for his low back injuries, listing numerous (over 13) providers of medical evaluation and treatment.  While some records listed in the summary were included in the Veteran's submission, it is not clear whether those records are complete records from the providers in question; and there are other providers whose records have not been submitted (or sought).  One such reference is to a medical report of the first treatment the Veteran received for his back injury with Dr. Botkin (in November 1990), which is not associated with the claims file.  
Complete clinical records of all evaluations and treatment the Veteran has received for his back after service are pertinent (and perhaps critical) evidence in the matter at hand, and must be secured/sought, prior to any examination scheduled to secure a nexus opinion in this matter; otherwise, the opinion would be based on a less than complete factual background, and would be inadequate.  

In that regard, in his May 2009 notice of disagreement (NOD) the Veteran stated that within months after his separation from service his back gave out and he visited a chiropractor in Salem, Oregon, "to which I have no records or name of this person."  He noted that he later saw a chiropractor, Dr. Baker.  At the April 2011 hearing he testified that he saw a chiropractor and received physical therapy for his back shortly after his discharge, but before his work injury.  He noted that he and his representative had attempted to get the records but that "he" was no longer in business and was "living in the state of Hawaii."  It is unclear whether the "he" refers to the chiropractor or to a physical therapist.  Regardless, records of either the chiropractor or the physical therapist (whichever provider did not move to Hawaii) may still be in existence and must be sought.  

Notably, the RO has already requested and secured records from Dr.'s Schultz, Tiley, and Boyd.  A certification from Dr. Baker's office notes that the Veteran's records were purged.  Accordingly, further development for records from such providers is not necessary.  What remains outstanding are the complete treatment records from Dr.'s Botkin, Edwardson, Becker, Mayhall, Gaber, Malgard, Hiebert, Rand, Paxton, Hoffman, and Buck, as well as the chiropractic treatment and physical therapy between the Veteran's discharge and the 1990 back injury. 

Furthermore, in a July 2008 statement the Veteran reported that he applied for Social Security Administration (SSA) benefits in 1994/1995, went for a medical appointment, and was denied such benefits.  The record does not contain any SSA disability claim determination (or records considered in connection with such determination), and there is no indication that such records were sought.  Medical records considered by SSA records are particularly critical in this matter, as they may include copies of records originals of which have been discarded/destroyed.  Accordingly, the SSA records must be sought/secured.  See Murincsak v. Derwinski, 2 Vet. App. 363, 371 (1992); Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).   

Finally, the Veteran has been represented in this matter (including at the hearing) by Disabled American Veterans (DAV).  On review of the record the Board found that the Appointment of Service Organization Representative Form (VA Form 21-22) in the record (dated 12-6-10) is incomplete, as the box for listing the designated organization is blank.  As an initial matter on remand, a completed VA Form 21-22 must be secured for the record. 

The Veteran is advised that a governing regulation provides that when evidence requested in connection with a claim for VA benefits (including identifying information and releases to secure medical records) is not furnished within a year after the date of request the claim is to be considered abandoned.  38 C.F.R. § 3.158(a).

Accordingly, the case is REMANDED for the following:

1. The RO should secure from the Veteran for the record a VA Form 21-22 that is completed in its entirety (i.e., specifies the Veterans Service Organization designated).

2. (a) The RO should secure for the record copies of complete clinical records of all VA treatment the Veteran has received for his low back disability from December 2007 to the present.  

(b) The RO should also ask the Veteran to identify any and all providers of private evaluation and/or treatment he received for his back since his separation from service.  He should provide a chronological listing with names and locations of all providers, as well as any releases necessary for VA to secure records of such evaluations/treatment.  He should specifically list dates and locations of all treatment he received beginning with the chiropractor and the physical therapy provider he saw after service separation, but before his 1990 work injury, Dr. Botkin and Dr.'s Edwardson, Becker, Mayhall, Gaber, Malgard, Hiebert, Rand, Paxton, Hoffman, Buck, and any others not yet listed.  He should also provide releases for any and all back-injury related records from his employer North Sky Communication and their insurer, Liberty Northwest Insurance (in addition to the February 1998 medical opinion and March 1998 settlement which are already in the record).  The Veteran must be afforded the [one year] period of time afforded by law to provide all of the information and releases requested.  If he does not respond with complete identifying information and releases (i.e. his response is incomplete, the claim must be further processed under 38 C.F.R. § 3.158(a) (i.e. dismissed as abandoned after a year has passed following the request).

(c) The RO should then secure for the record complete records from all private records for which releases are provided.  Any negative responses from the providers must be associated with the claims file.  Development for the records must be exhaustive and each cited provider must be accounted for.  If any response is incomplete (and records are not certified to be unavailable) , the Veteran must be reminded that ultimately it is his responsibility to ensure that private records are received.  

(d)  The RO should also obtain from the SSA a copy of their decision on the Veteran's claim for SSA disability benefits, as well as copies of all medical records considered in connection with such determination.   If any such records are unavailable, it must be so certified for the record (with explanation regarding the unavailability).

3. When (and if) the development sought above is completed, the RO should arrange for an orthopedic examination of the Veteran to determine the nature and likely etiology of his low back disability.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  Based on review of the record and examination of the Veteran the examiner should respond to the following: 

a. Please identify (by medical diagnosis) the Veteran's current low back disability.

b. As to each diagnosed back disability entity, please opine whether such disability is at least as likely as not (a 50 percent or greater probability) related to his service (to specifically include the back complaints therein).  The examiner must explain the rationale for all opinions, with citation to factual data and medical treatises/texts as deemed appropriate.

4. After all of the above requested development is completed in full, the RO should re-adjudicate the claim.  If it remains denied (or dismissed under 38 C.F.R. § 3.158), the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

